In re: William B. Hamilton, Mrs. Lavada Smith Tracy, William Scott Wilkinson and Mrs. Margaret West Wilkinson applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo. 168 So.2d 380.
Writ granted but limited to the question of whether the respondent is immune from liability in view of Sec. 35 of Art. 3 of the-Constitution, as amended by Act 621 of 1960, LSA.
'SUMMERS, J., is of the opinion that the writ should*he granted without limitation.
HAMITER, J., is recused.